                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALBAMA,
                                 NORTHERN DIVISION

In re: ALESIA WALLACE             )
                                  )                             Case No.: 20-80018-CRJ13
               Debtor.            )
                                  )                             CHAPTER 13
 _________________________________)
                                  )
ALESIA WALLACE                    )
                                  )
      Plaintiff,                  )
                                  )
v.                                )                             Adversary Proceeding No: 20-80055
                                  )
JORA CREDIT HOLDINGS, LLC,        )
                                  )
      Defendant.                  )

                                    DEFENDANT’S ANSWER

        COMES NOW Jora Credit Holdings, LLC (the “Defendant”), and files this Answer to the
Complaint of Alesia Wallace (the “Plaintiff”) as follows:

        1.      Defendant Plaintiff admits that Plaintiff filed her bankruptcy petition on January 3,
2020. Defendant admits that it is a limited liability company chartered in Delaware. Defendant denies
that it does business in Alabama – it is a passive holding company. Defendant’s affiliate, Jora Credit of
Alabama, LLC (“Jora Alabama”) operates in the state of Alabama. Jora Alabama, and not the
Defendant, conducted business with the Plaintiff.

        2.      Defendant admits that Plaintiff listed “Jora Credit, P.O. Box 8407, Philadelphia, PA
19101” as a general unsecured creditor on its bankruptcy schedules filed on January 17, 2020.

        3.      Defendant admits that Jora Alabama sent two emails to the Plaintiff during the
pendency of her bankruptcy case at a time when it had constructive notice of the bankruptcy filing.
Defendant denies actual notice of the bankruptcy case.

        4.      Defendant denies that it intentionally violated 11 U.S.C. § 362.




Case 20-80055-CRJ          Doc 8     Filed 08/21/20 Entered 08/21/20 21:40:53               Desc Main
                                     Document      Page 1 of 4
       5.        Defendant admits that jurisdiction and venue are proper. Defendant admits that this
adversary proceeding is a core matter. Pursuant to Rule 7012(b) of the Federal Rules of Bankruptcy
Procedure, Defendant consents to this Court entering a final orders and judgments in this matter.

       6.        All other factual averments not previously admitted are hereby denied.

       7.        Defendant admits that Plaintiff listed “Jora Credit, P.O. Box 8407, Philadelphia, PA
19101” as a general unsecured creditor on its bankruptcy schedules filed on January 17, 2020.

       8.        Defendant admits that, at the time that Jora Alabama sent two emails to the Plaintiff, it
had constructive notice of the filing. Defendant denies actual notice of the bankruptcy case.

       9.        This paragraph contains a legal conclusion upon which no response is required from
the Defendant.

       10.       Defendant admits that, at the time that Jora Alabama sent two emails to the Plaintiff, it
had constructive notice of the filing. Defendant denies actual notice of the bankruptcy case.

       11.       This paragraph contains a legal conclusion upon which no response is required from
the Defendant.

       12.       Unknown, therefore all factual averments are denied.

       13.       All factual averments are denied.

       14.       This paragraph contains a legal conclusion upon which no response is required from
the Defendant. All factual averments are denied.

       15.       Unknown, therefore all factual averments are denied.

                                    AFFIRMATIVE DEFENSES

       1.        Defendant pleads lack of intent to violate 11 U.S.C. § 362.

       2.        Defendant pleads failure to mitigate damages.

       3.        Defendant pleads lack of actual notice of the bankruptcy filing.

       4.        Defendants pleads laches.

       5.        Defendant pleads unclean hands.

       6.        Defendant pleads unjust enrichment.




Case 20-80055-CRJ           Doc 8     Filed 08/21/20 Entered 08/21/20 21:40:53               Desc Main
                                      Document      Page 2 of 4
       7.      Defendant pleads lack of agency.

       8.      Defendant pleads failure to join a proper party.

       9.      Defendant pleads lack of cooperation.

       10.     Defendant pleads accident or mistake.

       11.     Defendant pleads failure to mitigate damages.

       12.     Defendant pleads that lack of grounds for punitive damages.

       13.     Defendant pleads that lack of grounds for emotional suffering.

       14.     Defendant pleads failure to prove special damages.

       15.     Defendant reserves the right to amend this pleading at any time of any reason as allowed
               under the Federal Rules of Bankruptcy Procedure and the Federal Rules of Civil Procedure.

       WHEREFORE, premises considered, Defendant requests that this Honorable Court enter an
order granting such relief as this Court deems just and proper.

       Respectfully submitted this the 21st day of August, 2020.

                                               /s/ Tazewell T. Shepard IV
                                               Tazewell T. Shepard III
                                               Tazewell T. Shepard IV
                                               Attorneys for Jora Credit Holdings, LLC

                                               SPARKMAN, SHEPARD & MORRIS, P.C.
                                               P.O. Box 19045
                                               Huntsville, AL 35804
                                               (256) 512-9924
                                               ty@ssmattorneys.com




Case 20-80055-CRJ         Doc 8     Filed 08/21/20 Entered 08/21/20 21:40:53               Desc Main
                                    Document      Page 3 of 4
                                  CERTIFICATE OF SERVICE

       This is to certify that I have this the 21st day of August, 2020 served the foregoing document
upon John C. Larsen, Attorney for the Plaintiff, Michelle T. Hatcher, Chapter 13 Trustee, Richard
Blythe, Office of the Bankruptcy Administrator, and all persons requesting notice by electronic service
through the Court’s CM/ECF system.

                                           /s/ Tazewell T. Shepard IV
                                           Tazewell T. Shepard IV




Case 20-80055-CRJ         Doc 8     Filed 08/21/20 Entered 08/21/20 21:40:53              Desc Main
                                    Document      Page 4 of 4
